10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-00892-HSG Document 65-1 Filed 04/30/19 Page 1 of 2

EXHIBIT 1

To Amicus Brief of Christopher Shays, Christine Todd
Whitman, Peter Keisler, Carter Phillips, John Bellinger
III, Stanley Twardy and Richard Bernstein as Amici
Curiae

Sierra Club, et al. v. Donald J. Trump, et al., 4:19-CV-892 (HSG) Amicus Brief i/s/o Motion for Prelim. Inj.

 
10

11

12

13

14

15

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-00892-HSG Document 65-1 Filed 04/30/19 Page 2 of 2

LIST OF AMICI CURIAE

Christopher Shays, Representative, U.S. Congress, 1987-2009; Chairman, Subcommittee of
National Security and Foreign Affairs of the House Oversight and Government Reform Committee;
Member, Subcommittee on Intelligence, Information Sharing and Terrorism Risk Assessment of the
House Homeland Security Committee.

Christine Todd Whitman, Administrator, Environmental Protection Agency, 2001~2003;
Governor, New Jersey, 1994-2001.

Peter Keisler, Acting Attorney General, 2007; Assistant Attorney General for the Civil Division,
20032007; Principal Deputy Associate Attorney General and Acting Associate Attorney General,
2002-2003; Assistant and Associate Counsel to the President, 1986-1988.

Carter Phillips, Assistant to the Solicitor General, 1981-1984.

John Bellinger III, Legal Adviser to the Department of State, 2005-2009; Senior Associate
Counsel to the President and Legal Adviser to the National Security Council, 2001-2005.

Stanley Twardy, U.S. Attorney for the District of Connecticut, 1985-1991.

Richard Bernstein, Appointed by this Court to argue in Cartmell v. Texas, 529 U.S. 513, 515
(2000); Montgomery v. Louisiana, 136 S. Ct. 718, 725 (2016).

Sierra Club, et al. v. Donald J. Trump, et al., 4:19-CV-892 (HSG) Amicus Brief i/s/o Motion for Prelim. Inj.

 
